

Exhibit 10.1




SECOND AMENDMENT TO LEASE AGREEMENT


This SECOND AMENDMENT TO LEASE AGREEMENT ("Amendment") is entered into as of
July 15, 2020, by and between SILICON VALLEY GATEWAY TECHNOLOGY CENTER, LLC, a
Delaware limited liability company ("Landlord"), and ALLOGENE THERAPEUTICS,
INC., a Delaware corporation ("Tenant").


RECITALS


A.Landlord and Tenant are parties to that certain Lease Agreement dated as of
February 19, 2019 (the "Initial Lease"), as amended by that certain First
Amendment to Lease Agreement dated as of August 29, 2019 (the "First
Amendment"). The Initial Lease and First Amendment are referred to collectively
herein as the "Original Lease".


B.Pursuant to the Original Lease, Landlord leases to Tenant, and Tenant leases
from Landlord, certain space (the "Premises") consisting of approximately
117,889 rentable square feet of space (inclusive of approximately 4,325 rentable
square feet of mezzanine area) comprising the entire interior of that certain
building located at 7400 Gateway Boulevard, Newark, California (the "Building"),
as more particularly described in the Original Lease.


C.Tenant has requested that Landlord consent to the installation, operation, and
maintenance of certain solar photovoltaic and energy storage equipment on the
roof, interior and exterior of the Building.


D.As a result of such request, Landlord and Tenant desire to amend the Original
Lease to, among other things, grant Tenant the right to install, operate and
maintain certain solar photovoltaic and energy storage equipment on the roof,
interior and exterior of the Building, all in accordance with the terms and
conditions set forth below.


AGREEMENT


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Landlord and Tenant hereby agree as follows:


1.Defined Terms. Unless otherwise defined herein, all capitalized terms used
herein shall have the meanings ascribed to them in the Original Lease. The
Original Lease, as amended hereby, shall herein and hereafter be referred to as
the "Lease." All references in the Lease to the "Lease" shall herein and
hereafter refer to the Original Lease, as amended hereby.


2.Tenant Solar System. Tenant shall have certain rights and obligations,
pursuant to the following terms and conditions, with respect to the
installation, maintenance, repair, operation, replacement and removal of solar
photovoltaic and energy storage equipment on the roof, interior and exterior of
the Building (collectively, the "Tenant Solar System"), for the production and
storage of electricity exclusively for the use of Tenant or any permitted
subtenant or assignee and solely to provide energy for the Building. Landlord
acknowledges and agrees that the Tenant Solar System is the personal property of
Onyx Development Group LLC or its affiliate and their successors and assigns (in
each case, the "Solar Owner'') and shall not attach to or be deemed a part of,
or fixture to, the Building, provided, however, as between Landlord and Tenant,
Tenant shall remain solely responsible for the Tenant Solar System and
Landlord's rights shall not be limited by virtue of Tenant's agreement with
Solar Owner and Landlord shall not incur any additional costs or obligations as
a result of Solar Owner's acts or omissions and, as between Landlord and Tenant,
Tenant shall be solely responsible for all of the acts and omissions of Solar
Owner. Landlord agrees to execute a subordination agreement substantially in the
form attached hereto as Exhibit A in favor of Solar Owner with respect to the
Tenant Solar System (the
1


1332413v14

--------------------------------------------------------------------------------



"Subordination Agreement"). Subject to the terms of the Subordination Agreement,
Landlord shall have no ownership of, or rights to, any environmental incentives
and attributes with respect to the Tenant Solar System, including, without
limitation, renewable energy credits, tax credits and depreciation benefits.
Solar Owner and Tenant agree to sign such instruments as Landlord's lender or
future lender or purchaser of the Project may reasonably require to confirm
Landlord's lender's lien priority and such other matters as would be reasonable
and customary for an institutional lender or buyer to require including, without
limitation, that neither Tenant nor Solar Owner holds any lien or other interest
whatsoever in or to the Building or the Premises (other than Tenant's leasehold
interest pursuant to the Lease). Solar Owner is not a third party beneficiary
under this Amendment or the Lease. The terms and conditions are as follows:


(a)Tenant Solar Rights. Subject to compliance with Legal Requirements, Private
Restrictions, and Landlord's approval rights pursuant to Section 12 of the
Initial Lease {provided that Landlord approves the concept of installation of
the Tenant Solar System subject to the terms of this Amendment), Tenant shall
have the right, at Tenant's sole cost and expense, to erect and/or cause to be
erected (including through Solar Owner) the Tenant Solar System on the roof,
interior and exterior of the Building. Nothing contained herein shall be
construed to provide Tenant with any right to modify, expand or alter the Tenant
Solar System from those plans and specifications specifically approved by
Landlord pursuant to this Amendment except for minor alterations that do not
have a material additional effect on the structure of the Premises. Landlord and
Tenant agree that the Tenant Solar System shall constitute a Tenant-Made
Alteration under the Lease. Notwithstanding anything to the contrary contained
in the Lease, the construction of the Tenant Solar System shall not limit any of
Tenant's obligations under the Lease, shall be subject in all respects to those
terms and provisions of the Lease which relate to Tenant-Made Alterations,
including without limitation Section 12 of the Initial Lease (provided, however,
that notwithstanding anything to the contrary in the Lease, (i) removal of the
Tenant Solar System shall be governed by the terms of this Section 2; and (ii)
Landlord shall not be required to maintain property insurance covering loss of
the Tenant Solar System), and shall not adversely impact any existing roof
warranty with respect to the Premises, the Building or the Project. Tenant
hereby agrees that, notwithstanding anything.to the contrary contained herein,
if Tenant installs or causes the installation of the Tenant Solar System (or
portion thereof), Tenant, at Tenant's sole cost and expense, shall be solely
responsible (whether directly or indirectly through Solar Owner) for the
maintenance, repair, operation, replacement and removal of the Tenant Solar
System, which obligations shall survive the expiration or earlier termination of
the Lease and shall be performed (1) at a level of institutional quality within
the commercial and industrial solar energy electric generation industry
operating in the United States and performed in the market in which the Tenant
Solar System is located, (2) in compliance with Legal Requirements, the Private
Restrictions, and the Roof Maintenance Standard (as defined below) and (3) by
contractors reasonably acceptable to Landlord and only good grades of materials
shall be used (collectively, the "System Maintenance Standard"): provided,
however, that in no event shall Tenant perform any replacement of any portion of
the roof without Landlord's prior written consent. Tenant and Solar Owner, and
their respective approved contractors, shall have the right to access the
rooftop and the interior and exterior of the Building, as necessary, for
purposes of installing, operating, maintaining, repairing, and removing the
Tenant Solar System subject to the terms and conditions of the Lease, and
further subject to compliance with all roof warranty requirements under the
Lease and Section 2(e) of this Amendment.


(b)Landlord Oversight. Landlord may monitor construction of the Tenant Solar
System and Tenant shall pay to Landlord's reasonable third party out-of-pocket
costs incurred in connection with the review and oversight of the Tenant Solar
System project, including, without limitation, review and approval of the plans
and specifications for the Tenant Solar System (collectively, "Landlord's
Oversight Costs"), payable within thirty (30) days of Landlord's submission to
Tenant of an invoice and reasonable supporting documentation evidencing
Landlord's Oversight Costs. Notwithstanding that any construction drawings or
other materials related to the Tenant Solar System are provided to Landlord, its
construction manager, structural engineer or other consultants, and
notwithstanding any advice or assistance which may be rendered to Tenant by
Landlord or Landlord's construction manager, structural engineer or other
consultants, Landlord shall have no liability whatsoever in connection therewith
and shall not be responsible for any omissions or errors contained in such
construction drawings or other materials related to the Tenant Solar System or
the construction thereof, and Tenant's waiver and indemnity set forth in the
Lease shall specifically apply to the aforementioned construction drawings and
other materials related to the Tenant Solar System.


2


1332413v14

--------------------------------------------------------------------------------



(c)Plans and Specifications: Installation. Pursuant to Section 12 of the Initial
Lease, all plans and specifications for the Tenant Solar System shall be
submitted to Landlord for its approval. Nothing in this Amendment shall be
construed to permit Tenant to install the Tenant Solar System before the plans
and specifications for the Tenant Solar System have been submitted to and
approved by Landlord (the "Approved Plans"). The Installation of the Tenant
Solar System shall be completed in compliance with the Approved Plans and the
conditions of any warranty of the roofing system maintained by Landlord on the
Building and any additional cost to maintain the existing roof warranty by
Landlord due to the addition of the Tenant Solar System shall be at Tenant's
sole cost and expense. Furthermore, in no event shall the Tenant Solar System or
any appurtenant wiring or cable interfere with or otherwise adversely affect the
electrical, mechanical, structural, life safety or other building systems of the
Project.


(d)Inspections: Replacement Determination. On at least an annual basis, Tenant
shall conduct inspections with a qualified inspector approved by Landlord,
verifying the following (with prompt correction of any issues found): (i) wiring
and components are secured and are not in contact with the roof surface other
than in conduits; (ii) downspouts, drainage pathways and overflow scuppers are
not blocked by debris related to the presence of the Tenant Solar System; and
(iii) no excessive or abnormal movement of one or more portions of the Tenant
Solar System has occurred. Tenant shall timely furnish Landlord with copies of
all inspection reports upon request. Without limiting the foregoing, if Tenant
does not conduct the required inspections as set forth in the prior sentence,
Landlord shall have the right, but not the obligation, to cause an independent
roof consultant ("Landlord's Consultant") to conduct regular inspections of the
roof, the costs and expenses of which shall be at Tenant's sole cost and
expense. If such Landlord's Consultant recommends any maintenance, repairs
and/or replacements be performed (including, without limitation, to the roof
membrane), then Landlord shall also have the right, but not the obligation, to
have any and all such maintenance, repairs and replacements be performed by a
contractor selected by Landlord, the costs and expenses of which shall be at
Tenant's sole cost and expense; provided, that if any such recommended
maintenance, repairs and/or replacements (A) requires work to be done to the
Tenant Solar System or (B) otherwise requires the removal, relocation and/or
reinstallation of the Tenant Solar System (such work in clauses (A) and (B)
together, the "Solar System Work"), such Solar System Work shall be performed by
Tenant's or Solar Owner's approved contractors in compliance with the System
Maintenance Standard, the Lease, the Roof Maintenance Standard and the scope set
forth by Landlord's Consultant.


(e)Roof Maintenance, Repair and Replacement.


(i)Maintenance and Repair (Roof Membrane/Non-Structural Elements of the Roof).
Notwithstanding anything to the contrary contained in Section 10 and Section 11
of the Initial Lease, and without limiting any of Tenant's obligations set forth
in Section 11 of the Lease, at Landlord's sole election, Tenant, at its sole
cost and expense, shall be solely responsible for repairing, maintaining and/or
replacing (or at Landlord's sole election, Landlord may repair, maintain and/or
replace at Tenant's sole cost and expense) the roof membrane and all other
non-structural elements of the roof (1) in a condition consistent with the
maintenance, repair and replacement standards that are typical in other similar
class office/industrial/warehouse buildings that are located in the market in
which the Premises are located, (2) in compliance with Legal Requirements and
the Private Restrictions, and (3) by contractors reasonably acceptable to
Landlord and only good grades of materials shall be used (collectively, the
"Roof Maintenance Standard"). Without limiting the foregoing, as part of
Tenant's ongoing maintenance obligations hereunder, Tenant shall cause a roofing
contractor approved by the manufacturer of the roof and by Landlord ("Tenant's
Contractor"), to perform regularly scheduled maintenance of the non­ structural
elements of the roof (including, without limitation, the roof membrane), and
Tenant shall timely furnish Landlord with copies of roof maintenance reports
evidencing the same. In the event Tenant fails to maintain such elements in
accordance with the Roof Maintenance Standard, Landlord shall have the right to
take over such maintenance and Tenant shall be responsible for reimbursing
Landlord for the cost of the same Prior to such takeover, Landlord shall provide
Tenant with fifteen (15) days prior written notice of Tenant's failure to
maintain the Roof Maintenance Standard and the opportunity to cure the same.


(ii)Landlord Work: Relocation of Tenant Solar System. Furthermore, whether or
not required under the Lease, in the event Landlord shall deem it necessary to
complete any
3


1332413v14

--------------------------------------------------------------------------------



maintenance, repairs, or replacement of the roof of the Building (including the
roof membrane) (collectively, the "Roof Repairs"), Landlord shall have the right
to do so, and any additional expense incurred by Landlord as a result of the
Tenant Solar System (including, but not limited to, the requirement below to
minimize disruption to the remaining portions of the Tenant Solar System) shall
be treated as an Operating Expense; provided, however, that Landlord shall
provide thirty days advance written notice to Tenant (except in the event of an
emergency, in which case no notice shall be required) of the Roof Repairs to be
completed and identify the portions of the Tenant Solar System that will be
required to be removed to complete such Roof Repairs (each, a "Roof Maintenance
Notice"). Upon receipt of a Roof Maintenance Notice, Landlord and Tenant shall
promptly work in good faith to create a plan for relocation of the applicable
portion of the Tenant Solar System and Tenant shall complete or cause to be
completed such relocation of such portion oft.lie Tenant Solar System at
Tenant's sole cost and expense in accordance with such plan.


(i)Work Necessitated by Tenant Solar System. Additionally, notwithstanding any
provision contained in the Lease to the contrary, Tenant shall be solely
responsible, at its sole cost, for any work in connection with the installation,
use, operation, maintenance or removal of the Tenant Solar System, and shall
bear all costs and expenses relating to the repair of any damage to, maintenance
or replacement of, the roof, including structural and non-structural portions
thereof, or other parts of the Building and/or the Premises, in each case,
caused by the installation, use, operation, maintenance or removal of the Tenant
Solar System, including, without limitation, water damage or other damage
resulting from weather elements. All contractors performing work on the roof of
the Building in connection therewith shall be subject to Landlord's approval
(which approval shall not be unreasonably withheld) prior to the commencement of
any such work.


(f)Tenant Solar System Removal. Notwithstanding anything to the contrary
contained in the Original Lease, Tenant hereby agrees that Tenant shall be
obligated, on or before the expiration or earlier termination of the Lease Term
(unless otherwise consented to in writing with Tenant and/or Solar Owner by
Landlord prior to such expiration or earlier termination), at Tenant's sole cost
and expense, to (i) remove or cause to be removed the Tenant Solar System; (ii)
seal any portion of the Building affected by the Tenant Solar System with a
material reasonably acceptable to Landlord; (iii) repair and restore any
electrical, mechanical, structural, life safety or other building systems of the
Building to the condition they were in at the time that Landlord delivered the
Building to Tenant, reasonable wear and tear excepted; and (iv) repair or cause
to be repaired any damage caused by the Tenant Solar System or the removal
thereof (collectively, the "Solar System Restoration"); and Tenant shall perform
the Solar System Restoration in a good and workmanlike manner and in compliance
with System Maintenance Standard and Roof Maintenance Standard, as applicable.
All or any portion of the Tenant Solar System not so removed by Tenant as
required herein shall be deemed abandoned and may be stored, removed, used, sold
and disposed of by Landlord at Tenant's expense, and Tenant waives all claims
against Landlord for any damages resulting from Landlord's retention and
disposition of such property; provided, however, the foregoing shall in no event
limit Tenant's obligation to remove the Tenant Solar System. All obligations of
Landlord and Tenant hereunder not fully performed as of the termination of the
Lease Tenn shall survive the termination of the Lease Term, including, without
limitation, indemnity obligations, payment obligations with respect to Operating
Expenses and obligations concerning the condition and repair of the Premises.


(g)Governmental and Legal Requirements. Tenant, at Tenant's sole cost and
expense, will, at all times in connection with the installation, use, operation,
maintenance and/or removal of all or any portion of the Tenant Solar System,
comply with the System Maintenance Standard, Roof Maintenance Standard, all
warranties, and all Legal Requirements and Private Restrictions affecting the
installation, use, operation, maintenance and/or removal of the Tenant Solar
System, including, without limitation, applicable building and fire codes, and
will comply with all requirements of the Federal Aviation Administration and
Federal Communications Commission in respect thereof.


(h)Insurance: Indemnification. Prior to the commencement of construction of the
Tenant Solar System, Tenant shall provide Landlord with evidence that it has
satisfied all insurance requirements under the Original Lease. Tenant shall pay,
promptly upon demand, for the cost of any additional insurance incurred by
Landlord or the increase in any premiums on insurance maintained by Landlord
arising by
4


1332413v14

--------------------------------------------------------------------------------



reason of the erection or installation and maintenance of the Tenant Solar
System. For avoidance of doubt, Tenant's indemnification obligations set forth
in Section 18 of the Lease shall extend to also cover losses, liabilities,
damages, costs and expenses (including reasonable attorneys' fees) resulting
from actual or threatened claims by third parties occasioned by (a) injuries to
any person or damage to, or theft or 1oss of, property occurring on or about the
Tenant Solar System to the extent caused by the negligence or willful misconduct
of Tenant or any Tenant Parties (including, without limitation, Solar Owner);
(b) any actual or alleged breach of the Lease (as amended hereby) by Tenant; (c)
any activity, work, or thing done, permitted or suffered by Tenant or any of the
Tenant Parties in or about the Premises (including on or about the Tenant Solar
System); or (d) Tenant's failure to timely perform the Solar System Restoration,
irrespective of whether such failure results from the acts or omissions of
Tenant, any Tenant Parties, or any third party.


(i)Landlord Agreement Regarding Sunlight. Landlord will not construct or install
any new alterations, modifications or improvement to the Building or Project
that will materially interfere with or materially block the Tenant Solar
System's unobstructed access to sunlight; provided, that the foregoing shall not
limit Landlord's ability to perform routine operation, maintenance and repair
work at the Premises, Building, and Project, including any improvements
necessary or desirable for the condition of the same.


3.Letter of Credit Increase. The LC Amount is hereby amended to be Three Million
Nine Hundred Thousand Dollars ($3,900,000.00). Concurrently with Tenant's
execution of this Amendment, Tenant shall deliver to Landlord a revised Letter
of Credit in the LC Amount in favor of Landlord. The terms and conditions of the
Letter of Credit shall not be modified by this Amendment except that the LC
Amount shall hereinafter be Three Million Nine Hundred Thousand Dollars
($3,900,000.00) and the LC Amount reduction schedule set forth in Section 5(j)
of the Lease is hereby deleted in its entirety and replaced with the following:



Reduction DateReduction AmountLC Amount after ReductionLast day of the 24th full
calendar month of the initial Lease Term$200,000.00$3,700,000.00Last day of the
36th full calendar month of the initial Lease Term$200,000.00$3,500,000.00Last
day of the 48th full calendar month of the initial Lease
Term$200,000.00$3,300,000.00Last day of the 60th full calendar month of the
initial Lease Term$200,000.00$3,100,000.00Last day of the 72nd full calendar
month of the initial Lease Term$200,000.00$2,900,000.00Last day of the 84th full
calendar month of the initial Lease Term$200,000.00$2,700,000.00Last day of the
96th full calendar month of the initial Lease Term$200,000.00$2,500,000.00Last
day of the 108th full calendar month of the initial Lease
Term$200,000.00$2,300,000.00Last day of the 120th full calendar month of the
initial Lease Tenn$200,000.00$2,100,000.00Last day of the 132nd full calendar
month of the initial Lease Tenn$200,000.00$1,900,000.00



The amounts of $2,800,000.00 and $2,400,000.00 in the paragraph immediately
following the reduction schedule in the Lease are hereby revised to be
$3,700,000.00 and $3,300,000.00, respectively.


4.Metered Electrical System. Pursuant to the Initial Lease, Landlord and Tenant
agreed that Landlord would install a house meter to provide utility service to
certain installations in the Common Areas serving the Building, including,
without limitation, parking lot lighting and irrigation (the "House Meter").
Under the Lease, Tenant is responsible for all utility charges incurred by
Landlord under the House Meter as part of
5


1332413v14

--------------------------------------------------------------------------------



Operating Expenses. The House Meter was removed as part of the Tenant
Improvements and all utility service which previously was provided through the
House Meter is now provided by Tenant's separate utility meter for the Premises.
Tenant hereby agrees to contract with and timely pay during the Lease Tenn for
all utilities and services previously served by the House Meter together with
any taxes, penalties, surcharges or the like pertaining to the same. For the
avoidance of doubt, Tenant is responsible for 100% of the utility charges for
the service provided by Tenant's meter to the Common Areas, and Tenant shall not
be entitled to any offset or adjustment for the same. Nothing in this Section 4
shall reduce or otherwise modify Tenant's responsibility to pay Operating
Expenses or its proportionate share of any Common Area utility charges which are
billed separately to Landlord.


5.Estoppel. Tenant warrants, represents and certifies to Landlord that to the
best of Tenant's knowledge, as of the date of this Amendment: (a) Landlord is
not in default under the Lease; and
(b)Tenant does not have any defenses or offsets to payment of rent and
performance of its obligations under the Lease as and when same becomes due.


6.Landlord's Costs. Tenant shall, within ten (10) days after demand by Landlord,
reimburse Landlord for any of Landlord's attorneys' fees and costs incurred in
connection with processing and preparing this Amendment.


7.Authority. Tenant has full power and authority to enter into this Amendment
and the person signing on behalf of Tenant has been fully authorized to do so by
all necessary corporate or partnership action on the part of Tenant.


8.Further Assurances. Each of the parties hereto agrees to execute and deliver
all such further documents and to take all such further actions as may be
reasonably requested by the other party hereto to effectuate fully the terms and
provisions of this Amendment, provided such documents or actions do not limit,
reduce or impair the rights of the party upon whom such request is made.


9.Binding Effect. This Amendment shall be binding upon and inure to the benefit
of Landlord, its successors and assigns and Tenant and its permitted successors
and assigns.


10.Original Lease in Full Force. Except for those provisions which are
inconsistent with this Amendment and those terms, covenants and conditions for
which performance has heretofore been completed, all other terms, covenants and
conditions of the Original Lease shall remain unmodified and in full force and
effect. Landlord and Tenant ratify the Original Lease, as amended hereby.


11.Electronic Signatures: Counterparts. Each party hereto, and their respective
successors and assigns shall be authorized to rely upon the signatures of all of
the parties hereto on this Amendment which are delivered by PDF or other
electronic means as constituting a duly authorized, irrevocable, actual, current
delivery of this Amendment with original ink signatures of each person and
entity. This Amendment may be executed in counterparts, each of which shall be
deemed an original part and all of which together shall constitute a single
agreement.


12.No Third Party Beneficiaries. This Amendment is intended for the benefit of
the parties hereto and is not for the benefit of, nor may any provision hereof
be enforced by, any other person.


[SIGNATURE PAGE FOLLOWS]
6


1332413v14


--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Amendment is executed as of the day and year first set
forth
above.




LANDLORD:


SILICON VALLEY GATEWAY TECHNOLOGY CENTER, LLC,
a Delaware limited liability company



By: Silicon Valley Gateway Technology Center PG, LLC,a Delaware limited
liability companyIts Managing MemberBy:PDC Sacramento, LLC,a Delaware limited
liability companyIts ManagerBy:/s/ Timothy SchaedlerTimothy Schaedler, Local
Partner



TENANT:


ALLOGENE THERAPEUTICS, INC.,
a Delaware corporation



By:/s/ Alison MooreName:Alison MooreTitle:CTO





7


1332413v14


--------------------------------------------------------------------------------





EXHIBIT A


SUBORDINATION AGREEMENT


This Subordination Agreement (this "Agreement") is entered into as of July 15,
2020, by and between ONYX DEVELOPMENT GROUP LLC ("Solar Owner"), and SILICON
VALLEY GATEWAY
TECHNOLOGY CENTER, LLC, a Delaware limited liability company ("Landlord"), with
reference to the following:


A.Landlord is the owner of that certain real property and industrial development
located 7400 Gateway Boulevard, Newark, California (the "Project"). ALLOGENE
THERAPEUTICS, INC., a Delaware corporation ("Tenant") is the tenant of the
Building, which space consists of approximately 117,889 rentable square feet
(the "Premises") pursuant to a lease with Landlord (the "Premises Lease"), as
such Premises are more particularly described in the Premises Lease.


B.Tenant has entered into a power purchase agreement (the "PPA") with Solar
Owner to install, operate and maintain a rooftop solar system and battery energy
storage system (together with all associated wiring and equipment, the "Solar
System") on the Premises. In connection therewith, Solar Owner and Tenant have
requested that Landlord enter into this Agreement to provide for, among other
things, Landlord's subordination of certain of Landlord's interests in the Solar
System (as between Landlord and Solar Owner). Subject to the terms hereof,
Landlord has agreed to subordinate its interest in the Solar System; provided,
however, Solar Owner hereby agrees that it has no right, title or interest of
any nature whatsoever in or to the Premises or the Project and waives any
interest therein.


For good and valuable consideration, receipt whereof is hereby acknowledged,
Solar Owner and Landlord agree as follows:


1.Except as otherwise provided in this Agreement, as between Solar Owner and
Landlord, Landlord hereby subordinates any superior statutory or common law
interest it may have in any of the Solar System, including any environmental
incentives and attributes with respect thereto, by virtue of its location on the
Premises to Solar Owner's ownership of the Solar System.


2.During the Removal Period (as defined below), Solar Owner and its approved
contractors shall have the right, subject to the terms hereof, to access the
Premises for the sole purpose of removing the Solar System from the Premises
(the "Permitted Use"); provided, however, Solar Owner shall have no right to
remove any non-Solar System item from the Premises which is permanently affixed
to the Premises and/or is likely to cause damage to the Premises if removed.
Solar Owner shall promptly (but in no event more than thirty (30) days) repair
any damage to the Premises or Project arising from Solar Owner's activities on
or around the Project and the Premises. Notwithstanding anything to the contrary
contained herein, Solar Owner shall have no right to access the Premises after
the expiration of the Removal Period. The "Removal Period" shall be a period of
sixty (60) days commencing upon the earlier of: (i) delivery of written notice
("Removal Notice") (A) to Landlord from Solar Owner notifying Landlord that the
Solar System is to be removed pursuant to the terms of the PPA or (B) to Solar
Owner from Landlord notifying Solar Owner that the Premises Lease has been
terminated prior to its stated expiration date (or will be terminated prior to
its stated expiration date within sixty (60) days), or (ii) the date that is
sixty (60) days prior to the stated expiration date of the Premises Lease. In
the interest of clarity, in no event shall Solar Owner have a right to access
the Premises following the expiration of the Premises Lease unless Landlord
shall have delivered a Removal Notice to Solar Owner (which Landlord shall only
be obligated to do in the event that the Premises Lease is being terminated
early).


3.During the Removal Period, upon reasonable advance written notice to Landlord,
Solar Owner and its approved contractors may enter upon the Premises for the
Permitted Use and no other purpose. Notwithstanding the foregoing, prior to
removing any of the Solar System from the Premises, Solar Owner shall (i) obtain
approval from Landlord of its plan of removal, (ii) deliver to Landlord evidence
of liability insurance covering such activity of Solar Owner naming Landlord as
an additional insured, and
8


1332413v14

--------------------------------------------------------------------------------



(iii) deliver to Landlord a decommissioning bond reasonably acceptable to
Landlord in an amount reasonably adequate to cover the cost of damage to the
Premises which is likely to result from Solar Owner's use of the Premises. The
decommissioning bond shall name Landlord as the obligee and may be drawn upon by
Landlord to cover the cost of any repairs to the Premises or Project not
completed by Solar Owner during the Removal Period Solar Owner shall repair any
damage to the Premises or Project arising from Solar Owner's or Solar Owner's
agents', employees', or contractors' acts, omissions or negligence. In addition,
Solar Owner shall indemnify, defend, hold harmless and protect Landlord, its
agents, contractors and employees and their respective successors and assigns
(collectively, "Landlord Indemnified Parties") from and against any and all
claims, losses, liabilities, damages and expenses (collectively, "Losses")
arising out of the Solar Owner's or its contractors' and subcontractors'
activities on the Premises; provided, however, that nothing herein shall require
the Solar Owner to indemnify the Landlord Indemnified Parties for any Losses to
the extent caused by the negligence or willful misconduct of the Landlord
Indemnified Parties. No sales, auctions or legal proceedings may be conducted by
Solar Owner at or from the Premises. Solar Owner's Indemnification obligations
set forth in this Section 3 shall survive the expiration of the Removal Period
or earlier termination of this Agreement.


4.If following the expiration of the Removal Period, Solar Owner fails to remove
the Solar System from the Premises, then at the option of Landlord, Landlord may
(A)(i) remove and store the Solar System in accordance with California law and
(ii) restore the Premises to its original condition (ordinary wear and tear
excepted), in each case of clause (i) and (ii), at Solar Owner's sole cost or
(B) treat the Solar System. as abandoned by Solar Owner in which case, as
between Solar Owner and Landlord, ownership of the Solar System shall be deemed
to be transferred to Landlord. Solar Owner's restoration obligations under this
Section 4 shall survive the expiration of the Removal Period or earlier
termination of this Agreement.


5.Solar Owner shall be responsible to pay Rent (as defined below) to Landlord
for each day following the expiration of the Removal Period that Solar Owner has
failed to remove the Solar System and complete all repairs to the Premises
required hereunder (provided that Solar Owner shall not be required to pay Rent
following the date that Solar Owner has waived in writing all of Solar Owner's
rights to access the Premises and waived its rights with respect to the Solar
System, in a manner reasonably acceptable to Landlord, and Solar Owner has
actually vacated the Premises). The term "Rent" shall refer to all rent required
to be paid under the Premises Lease (prorated on a per diem basis and based upon
the total full rent payable immediately prior to the expiration or termination
of the Premises Lease, without taking into account any abatement or credit). Any
Rent not paid within five (5) business days following written demand therefor
from Landlord shall bear interest at the rate of twelve percent (12%) per annum.
Notwithstanding the foregoing, Solar Owner shall not be responsible to pay Rent
to Landlord once Solar Owner has abandoned its rights to the Premises and Solar
System as granted under this Agreement by providing written notice to Landlord
of such abandonment, in which event Solar Owner's rights but not its obligations
(other than the obligation to pay Rent) under this Agreement shall terminate.


6.All of the terms and conditions of this Agreement shall be binding upon and
inure to the benefit of the parties and their respective heirs, devises,
personal representatives, successors and assigns. As used herein, "Tenant" shall
include the heirs, devisees, legatees, personal representatives, successors and
assigns of Tenant. Solar Owner may assign this Agreement to its affiliate for
financing purposes upon prior written notice to, but without the prior written
consent of Tenant or Landlord. If Landlord transfers its interest in the
Premises then Landlord shall be relieved of any further liability under this
Agreement. Landlord's liability under this Agreement shall be limited to its
interest in the Premises. Additionally, notwithstanding any contrary provision
in this Agreement, Landlord shall not be liable under any circumstances for
injury or damage to, or interference with, Solar Owner's business, including but
not limited to, loss of profits, loss of rents or other revenues, loss of
business opportunity, loss of goodwill or loss of use, in each case, however
occurring. In the event either party shall commence an action to enforce any
provision of this Agreement, the prevailing party in such action shall be
entitled to receive from the other party, in addition to damages, equitable or
other relief, any and all costs and expenses reasonably incurred, including
reasonable attorneys' fees and court costs and the fees and costs of expert
witnesses, and fees incurred to enforce any judgment obtained. Time is of the
essence with respect to this Agreement. This Agreement represents the entire
understanding of the parties respecting the subject matter hereof and supersedes
any prior agreements, whether oral or written. This Agreement may be executed in
counterparts, each of which shall be deemed an original part and all of which
together shall constitute a single agreement. Notices required or permitted
under this Agreement shall be delivered by U.S. certified mail, return receipt
9


1332413v14

--------------------------------------------------------------------------------



requested or by Federal Express or other reputable overnight courier addressed
as follows: if to Landlord, c/o Clarion Partners, 1717 McKinney Avenue, Suite
1900, Dallas, Texas 75202, Attention, Stacey Magee With a copy to: Panattoni
Development Company, Inc., 8775 Folsom Blvd Suite 200, Sacramento, CA 95826,
Attention: Timothy Schaedler and if to Solar Owner, to Onyx Development Group
LLC, 230 Park Avenue, Suite 845, New York, NY 10169, Attention: Legal
Department, or to such other addresses as either party shall notify the other in
the manner provided for herein.


7.Notwithstanding anything in this Agreement to the contrary, Solar Owner's
rights are subject to and subordinate to the rights of any holder (including the
beneficiary under any deed of trust) of any mortgage on the Project (which
includes deeds of trust, security assignments and any other encumbrances);
provided, that Landlord shall use commercially reasonable efforts to place all
parties having an interest in or a mortgage, pledge, lien, charge, security
interest, encumbrance or other claim of any nature on the Premises and/or
Project on notice of Solar Owner's ownership of the Solar System and the legal
status or classification of the Solar System as personal property. Solar Owner
hereby acknowledges and agrees that is has no interest whatsoever in the
Premises, the Building, the Project or any real property interest whatsoever.
Solar Owner and Tenant acknowledge and agree that they shall not record this
Agreement or any other instrument or document relating to this Agreement or the
Building or Project in the county records in which the Project is located or the
Secretary of State.


10


1332413v14


--------------------------------------------------------------------------------



IN WITNESS WHEREOF. the parties have entered into this Agreement as of the date
first set forth
above.


"LANDLORD"


SILICON VALLEY GATEWAY TECHNOLOGY CENTER, LLC,
a Delaware limited liability company



By:Silicon Valley Gateway Technology Center PG, LLC,a Delaware limited liability
companyIts Managing MemberBy:PDC Sacramento, LLC,a Delaware limited liability
companyIts ManagerBy:/s/ Timothy SchaedlerTimothy Schaedler,Local Partner



"SOLAR OWNER"


ONYX DEVELOPMENT GROUP LLC





By:/s/ Ja KaoName:Ja KaoTitle:Authorized Signatory







ACKNOWLEDGED, AGREED AND CONSENTED TO BY: "TENANT"
ALLOGENE THERAPEUTICS. INC.,
a Delaware corporation





By:/s/ Alison MooreName:Alison MooreTitle:CTO

11


1332413v14